Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 20, 2018

The Court of Appeals hereby passes the following order:

A17A2048. ROGER DALE WHITE v. DEBRA BURKE WHITE.

      Roger Dale White filed an action seeking to modify the amount of alimony he
was ordered to pay his former wife. The trial court entered summary judgment in his
former wife’s favor, and White filed this direct appeal. This appeal, however, is
barred by res judicata.
      OCGA § 5-6-35 (a) (2) provides that “[a]ppeals from judgments or orders in
divorce, alimony, and other domestic relations cases” must be brought by application
for discretionary appeal. See Massey v. Massey, 294 Ga. 163, 165 (2) (751 SE2d 330)
(2013). White filed an application for discretionary appeal, and it was denied on July
10, 2017. See Case No. A17D0514. Because that denial was an adjudication on the
merits, the doctrine of res judicata also bars this direct appeal. See Northwest Social
& Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v.
Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313) (2007). Therefore, this appeal
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.